DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
The phrase “text-based instructions” should have the word --the-- before it to refer back to the text-based instructions mentioned earlier (Claim 20, Line 12).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickle et al. (US 2004/0107965).
Regarding Claim 17, Hickle discloses a system for a medical gas flow device (a gas supply and monitoring system, Abstract), comprising: an inspiratory flow passage (flow passage 42 within 9, Figs 1-2; gas outflow 42 to patient 18, paragraph 0026) configured to flow gas from a gas source (11, Fig 1) to a patient breathing circuit (9 and 17, Fig 1; 9 connects to 17, Fig 1); an oxygen sensor (35, Fig 2) positioned in the inspiratory flow passage (35 is sensing gas in 42 via its connection with 44, Fig 2); and a controller (14, Fig 1) including instructions stored in non-transitory memory that, when executed, cause the controller to: record an output voltage of the oxygen sensor during a calibration routine performed at a pre-determined frequency (automatically calibrating gas sensor, exposing gas sensor to 100% oxygen where a voltage output of gas sensor is evaluated by controller 14 to determine what voltage corresponds to 100% oxygen, paragraph 0033; voltage output from gas sensor will be evaluated as a function of a change in voltage output from a voltage corresponding to concentration of 21% or 100% oxygen, paragraph 0035; since the calibration is automated, there inherently must exist a pre-determined frequency in which the calibration is initiated); and monitor depletion of the oxygen sensor by tracking the output voltage recorded during the calibration routine over time (voltage output from gas sensor will be evaluated as a function of a change in voltage output from a voltage corresponding to concentration of 21% or 100% oxygen, paragraph 0035; as gas sensor decays over time, voltage output may decrease below acceptable levels when exposed to calibration gas mixture, in even that predetermined voltage output threshold is not exceeded by gas sensor, gas monitoring and delivery system may initiate alarm condition, paragraph 0036).
Regarding Claim 18, Hickle discloses the oxygen sensor is an electro-galvanic oxygen sensor (galvanic cell oxygen sensor, paragraph 0005; gas sensor 35 may be a galvanic or fuel cell, paragraph 0029) comprising an anode and a cathode bathed in an electrolyte (anode and cathode are placed in a liquid electrolyte bath, paragraph 0005), the electrolyte electrically coupling the anode to the cathode (potential difference between electrodes, paragraph 0005), and a measurement circuit electrically coupled to the anode and the cathode (potential difference between electrodes is proportional to partial pressure of oxygen, such sensors are capable of measuring oxygen concentration, paragraph 0005; a measurement circuit must inherently exist in order to record the oxygen concentration).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (US 2004/0107965) in view of Kitagaki et al. (English Machine Translation of JP2001305092A provided by PE2E).
Regarding Claim 1, Hickle discloses a method for a medical gas flow device (a gas supply and monitoring system, Abstract), comprising: tracking an output of an oxygen sensor during calibration over time (automatically calibrating gas sensor, exposing gas sensor to 100% oxygen where a voltage output of gas sensor is evaluated by controller 14 to determine what voltage corresponds to 100% oxygen, paragraph 0033; voltage output from gas sensor will be evaluated as a function of a change in voltage output from a voltage corresponding to concentration of 21% or 100% oxygen, paragraph 0035); and responsive to the output decreasing by at least a threshold amount from an initial calibration output (voltage output from gas sensor will be evaluated as a function of a change in voltage output from a voltage corresponding to concentration of 21% or 100% oxygen, paragraph 0035; voltage output may decrease below acceptable levels when exposed to calibration gas mixture, in even that predetermined voltage output threshold is not exceeded by gas sensor, gas monitoring and delivery system may initiate alarm condition, paragraph 0036), outputting a replacement notification (alarm condition comprises alerting user that gas sensor is inoperative where replacement of gas sensor is required, paragraph 0037).
Hickle fails to disclose estimating an end-of-life date of the oxygen sensor.
However, Kitagaki, of the same field of endeavor, teaches an oxygen concentration meter (Abstract) including estimating an end-of-life date of the oxygen sensor (based on this display, degree of deterioration of sensor unit can be estimated, the replacement time and service life of sensor unit can be predicted, middle paragraph, Page 3; when the calibration output is smaller than a value obtained by multiplying the minimum output value by the deterioration determination coefficient, warning of deterioration of the sensor is displayed, bottom paragraph, Page 2) to predict the replacement time before the sensor unit reaches the end of its useful life (middle paragraph, Page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller to utilize similar calculations to estimate or predict the end-of-life date of the oxygen sensor, as taught by Kitagaki, to predict the replacement time before the sensor unit reaches the end of its useful life (Kitagaki: middle paragraph, Page 2).  Having this foresight ensures the sensor is replaced before it reaches the very end of its useful life and allows for better prediction of when it needs to be replaced.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (US 2004/0107965) as applied to Claim 17 in view of Kitagaki et al. (English Machine Translation of JP2001305092A provided by PE2E).
Regarding Claim 19, Hickle discloses the claimed invention of Claim 17.  Hickle also discloses monitor the depletion of the oxygen sensor by tracking the output voltage recorded during the calibration routine over time, the controller includes further instructions stored in non-transitory memory that, when executed, cause the controller to be responsive to the output voltage decreasing by a threshold from an initial output voltage of the oxygen sensor recorded during a first calibration routine (voltage output from gas sensor will be evaluated as a function of a change in voltage output from a voltage corresponding to concentration of 21% or 100% oxygen, paragraph 0035; as gas sensor decays over time, voltage output may decrease below acceptable levels when exposed to calibration gas mixture, in even that predetermined voltage output threshold is not exceeded by gas sensor, gas monitoring and delivery system may initiate alarm condition, paragraph 0036).
Hickle fails to disclose extrapolate an end-of-life date of the oxygen sensor based on a change in the output voltage between contiguous executions of the calibration routine.
However, Kitagaki, of the same field of endeavor, teaches an oxygen concentration meter (Abstract) including disclose extrapolate an end-of-life date of the oxygen sensor based on a change in the output voltage between contiguous executions of the calibration routine (based on this display, degree of deterioration of sensor unit can be estimated, the replacement time and service life of sensor unit can be predicted, middle paragraph, Page 3; when the calibration output is smaller than a value obtained by multiplying the minimum output value by the deterioration determination coefficient, warning of deterioration of the sensor is displayed, bottom paragraph, Page 2) to predict the replacement time before the sensor unit reaches the end of its useful life (middle paragraph, Page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller to utilize similar calculations to estimate or predict the end-of-life date of the oxygen sensor, as taught by Kitagaki, to predict the replacement time before the sensor unit reaches the end of its useful life (Kitagaki: middle paragraph, Page 2).  Having this foresight ensures the sensor is replaced before it reaches the very end of its useful life and allows for better prediction of when it needs to be replaced.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (US 2004/0107965) and Kitagaki et al. (English Machine Translation of JP2001305092A provided by PE2E) as applied to Claim 19, and in further view of O’Donnell et al. (US 2020/0297960) and Garcia et al. (US 2014/0188402).
Regarding Claim 20, Hickle-Kitagaki combination teaches the claimed invention of Claim 19.  Hickle-Kitagaki combination also teaches a human-machine interface (Hickle: 12, Fig 1; user 13 is connected to 12, Fig 1) communicatively coupled to the controller (Hickle: 12 connected to 14, Fig 1), the human-machine interface including a display and a speaker (alarm condition 109 comprises visual alarm, an audio alarm, and/or other suitable alarms for indicating to user 13 that gas sensor 35 is inoperative, paragraph 0037; controller 14 may display information in a visual display, alerting user 13 by visual alarm, an audio alarm, or by other suitable alarms means, paragraph 0029; user interface 12 must have display and speaker to produce alarms to user 13).
Hickle-Kitagaki combination fails to teach wherein the controller includes further instructions stored in non-transitory memory that, when executed, cause the controller to: output a lower priority oxygen sensor replacement notification via the human- machine interface responsive to the extrapolated end-of-life date being greater than a threshold duration, the lower priority oxygen sensor replacement notification including text-based instructions displayed on the display; and output a higher priority oxygen sensor replacement notification via the human- machine interface responsive to the extrapolated end-of-life date being less than the threshold duration, the higher priority oxygen sensor replacement notification including both text-based instructions displayed on the display and an audible message communicated via the speaker.
However, O’Donnell, of the same field of endeavor and reasonably pertinent to the problem of different alarm conditions, teaches a flow therapy apparatus (Abstract) including output a lower priority notification via the human- machine interface responsive to the parameter being greater than a threshold duration, the lower priority notification including visual alarms; and output a higher notification via the human- machine interface responsive to the parameter being less than the threshold duration, the higher priority notification including an audible alarm (alarm system could monitor user’s SpO2 and have set responses if it were to fall below a certain level, paragraph 0354; system could have multiple thresholds where different responses or sets of responses are triggered at different SpO2 and/or FiO2 readings, different responses occur in place of previous responses, and/or act as variation of previous response like audible alarm changes in volume or tone, paragraph 0355; allow for escalation in response of device based on length of time at a certain value like going from a visual to audible alarm or louder or more prominent alarm, paragraph 0357; alarm response for being above a threshold will be different from an alarm response below a threshold when multiple thresholds are involved) to promote safety through redundancy (paragraph 0356).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional safety alerts and alarms with different thresholds to the oxygen sensor’s end of life date that are connected to the display and speaker of the user interface, as taught by O’Donnell, to promote safety through redundancy (O’Donnell: paragraph 0356).  Having multiple alerts that respond to different thresholds allows the caretaker to be reminded on when the oxygen sensor is expected to reach the end of its service life, particularly if the oxygen sensor could become a risk to the patient due to inaccurate readings.  Having different levels of alerts creates an increasing sense of urgency of when the sensor needs to be replaced. Additionally, if the oxygen sensor is faulty, it ensures that the caretaker is always alerted by multiple alerts or notifications instead of just one.
Though Hickle-Kitagaki-Garcia-O’Donnell combination does not explicitly teach the higher priority oxygen sensor replacement notification includes both visual and audible alarms, it is obvious that the alarm system taught by O’Donnell can be modified to provide a second notification with both visual and audible alarms as a growing escalation in response of device as hinted by O’Donnell (O’Donnell: paragraph 0357) which creates a greater sense of urgency in addressing the problem.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second notification to include both the visual and audible messages, as taught by O’Donnell, as a growing escalation in response of device (O’Donnell: paragraph 0357) and to create a greater sense of urgency in addressing the problem.  Additionally, one of ordinary skill in the art would be able to modify the alarm system to different levels of alerts that would reflect that greater sense of urgency in the event that the sensor is reaching its end of service life.
Hickle-Kitagaki-O’Donnell combination fails to teach text-based instructions displayed on the display.
However, Garcia, of the same field of endeavor and reasonably pertinent to the problem of predicting the end-of-life date of a sensor, teaches system and methods for processing sensor data and end of life detection (Abstract) including text-based instructions displayed on the display (a message provided to user related to end of life status includes instructions to change the sensor, paragraph 0259; output may include instruction, command, or set of instructions to suspend what is being shown on display, paragraph 0260; output may include an instruction, command, or set of instructions to shut sensor down, disable display of real-time sensor data, instruction a user to remove the sensor, based on the end of life score or status, paragraph 0261) to avoid showing inaccurate data (paragraph 0260) and to provide instructions for the user of what to do with the display or sensor (paragraph 0261).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual alarm to provide text-based instructions on a display, as taught by Garcia, to avoid showing inaccurate data (Garcia: paragraph 0260) and to provide instructions for the user of what to do with the display or sensor (Garcia: paragraph 0261). Having these instructions informs the user on what to do with the sensor or display in the event that the sensor is approaching the end of its service life.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (US 2004/0107965) and Kitagaki et al. (English Machine Translation of JP2001305092A provided by PE2E) as applied to Claim 1, and in further view of Garcia et al. (US 2014/0188402).
Regarding Claim 5, Hickle-Kitagaki combination teaches the claimed invention of Claim 1.  Hickle-Kitagaki combination also teaches predicting the replacement time and service life of sensor unit (Kitagaki: middle paragraph, Page 3) and when a gas sensor decays over time, voltage output may decrease below acceptable levels (Hickle: paragraph 0036).  Hickle-Kitagaki combination fails to teach the end-of-life date is a date at which the output of the oxygen sensor decreases to zero, and estimating the end-of-life date of the oxygen sensor comprises: determining a rate of change in the output of the oxygen sensor during the calibration; and extrapolating the end-of-life date using the rate of change.
However, Garcia, of the same field of endeavor and reasonably pertinent to the problem of predicting the end-of-life date of a sensor, teaches system and methods for processing sensor data and end of life detection (Abstract) including the end-of-life date is a date at which the output of the sensor decreases to zero (value close to zero indicates a good possibility or probability that the sensor has reached the end of its life, paragraph 0269; risk factor useful in determination of end of life is sensor sensitivity whether there has been a decrease in signal sensitivity, paragraph 0212; risk factors may be weighted to determine an actual end of life indicator, a probability of end of life, a predicted time to end of life, paragraph 0246; sensor signal shown to be decreasing and approaching zero, Fig 11A), and estimating the end-of-life date of the sensor comprises: determining a rate of change in the output of the sensor during the calibration (downward rate of change of sensor sensitivity over a predetermined time period may be used to identify root cause of outlier as related to end of life, paragraph 0188; determination of decrease in signal sensitivity includes comparing first measured signal at first time point against second measured signal at second time point to determine rate of change in the measured signal sensitivity, change greater than 20% over one day may be an indicator of end of life and useful as input in end of life detection function, paragraph 0214); and extrapolating the end-of-life date using the rate of change (determination of decrease in signal sensitivity includes comparing first measured signal at first time point against second measured signal at second time point to determine rate of change in the measured signal sensitivity, change greater than 20% over one day may be an indicator of end of life and useful as input in end of life detection function, paragraph 0214; risk factors may be weighted to determine an actual end of life indicator, a probability of end of life, a predicted time to end of life, paragraph 0246) to know the status or time for which the end of life of a sensor is near so that the user may be informed that the sensor should be changed (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller to have similar algorithms and calculations, as taught by Garcia, to know the status or time for which the end of life of a sensor is near so that the user may be informed that the sensor should be changed (Garcia: paragraph 0006).  Garcia teaches the use of more detailed and complex calculations as well as the use of risk factors to better predict the time in which a sensor needs to be replaced.  Since Hickle-Kitagaki combination already establishes that the oxygen sensors need to be replaced at some point, Garcia is adding additional benefits by having more risk factors and variables incorporated into the calculations to better predict and estimate the end-of-life date of a sensor.
Regarding Claim 6, Hickle-Kitagaki-Garcia combination teaches determining the rate of change in the output of the oxygen sensor during the calibration comprises: determining a difference between the output of the oxygen sensor at a current calibration time point and the output of the oxygen sensor at a prior calibration time point immediately before the current calibration time point; and dividing the difference by an amount of time between the prior calibration time point and the current calibration time point (Garcia: determination of decrease in signal sensitivity includes comparing first measured signal at first time point against second measured signal at second time point to determine rate of change in the measured signal sensitivity, change greater than 20% over one day may be an indicator of end of life and useful as input in end of life detection function, paragraph 0214; taking the difference of two outputs and dividing it with the difference of two time points is the same thing as finding the slope or rate of change which is a simple, well-known mathematical calculation).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (US 2004/0107965) and Kitagaki et al. (English Machine Translation of JP2001305092A provided by PE2E) as applied to Claim 1, and in further view of Brown et al. (US 2020/0103387).
Regarding Claim 9, Hickle-Kitagaki combination teaches the claimed invention of Claim 1.  Hickle-Kitagaki combination also teaches controller may display information relative to gas concentrations in visual display such as a user interface (Hickle: paragraph 0029).  Hickle-Kitagaki combination fails to teach communicating the end-of-life date to a remote monitoring server communicatively coupled to the medical gas flow device.
However, Brown, of the same field of endeavor, teaches a method of operating a gas sensor (Abstract) including communicating the end-of-life date to a remote monitoring server communicatively coupled to the medical gas flow device (if sensor stabilizes to a response range outside of such a limit or threshold, sensor may be flagged for service or replacement, paragraph 0073; system may trigger a “replace sensor” alert, paragraph 0074; sensor includes communication system which may be wired or wireless, data from sensors may be transmitted to remote system, paragraph 0092; remote system may include one or more computers, servers, or server systems, paragraph 0093) since these are known in the computer arts and are well-known ways of transmitting data (paragraphs 0092 and 0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the end-of-life date to a remote server, as taught by Brown, since these are known in the computer arts and are well-known ways of transmitting data (Brown: paragraphs 0092 and 0093).  The addition of a remote server would allow for the end-of-life date to be transmitted to a remote location in the event that the caretaker is far away from the medical device.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (US 2004/0107965) and Kitagaki et al. (English Machine Translation of JP2001305092A provided by PE2E) as applied to Claim 1, and in further view of Wan et al. (US 2022/0331533).
Regarding Claim 2, Hickle-Kitagaki combination teaches the claimed invention of Claim 1.  Hickle-Kitagaki combination also teaches tracking the output of the oxygen sensor during the calibration over time includes calibrating the oxygen sensor at a first oxygen concentration (Hickle: gas sensor calibrated by taking sample of air generally having an oxygen concentration of 21%, paragraph 0033) and calibrating the oxygen sensor at a second oxygen concentration (Hickle: a further means of calibrating gas sensor comprises exposing gas sensor to 100% oxygen, paragraph 0033).
Hickle-Kitagaki combination fails to teach calibrating the oxygen sensor at a first oxygen concentration at a first frequency; calibrating the oxygen sensor at a second oxygen concentration at a second frequency, less than the first frequency.
However, Wan, of the same field of endeavor, teaches a calibration method for an oxygen sensor (Abstract) including calibrating the oxygen sensor at a first oxygen concentration at a first frequency (21% oxygen concentration calibration at least once every 72 hours, paragraph 0005); calibrating the oxygen sensor at a second oxygen concentration at a second frequency, less than the first frequency (100% oxygen concentration calibration at least once a month, paragraph 0005; once a month is less frequent than every 72 hours) since these are known recommendations and are often used in usage of a ventilator/anesthetic machine for maintenance (paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calibrate the oxygen sensor at two different oxygen concentrations at two different frequencies, as taught by Wan, since these are known recommendations and are often used in usage of a ventilator/anesthetic machine for maintenance (Wan: paragraph 0005).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (US 2004/0107965), Kitagaki et al. (English Machine Translation of JP2001305092A provided by PE2E), and Wan et al. (US 2022/0331533) as applied to Claim 2, and in further view of Brunetto Tancredi (US 2020/0368464), hereafter Brunetto.
Regarding Claim 3, Hickle-Kitagaki-Wan combination teaches the claimed invention of Claim 1.  Hickle-Kitagaki-Wan combination also teaches the first oxygen concentration is less than the second oxygen concentration (Hickle: gas sensor calibrated by taking sample of air generally having an oxygen concentration of 21%, 100% oxygen concentration calibration at least once a month, paragraph 0033; 21% is less than 100%), and wherein tracking the output of the oxygen sensor during the calibration over time further includes: while flowing a first gas having the first oxygen concentration through the medical gas flow device (Hickle: gas sensor calibrated by taking sample of air generally having an oxygen concentration of 21%, paragraph 0033; first gas has 21% oxygen), obtaining sensor readings and recording the output of the oxygen sensor as a first oxygen concentration calibration measurement responsive to the output of the oxygen sensor stabilizing during the sensor readings (Hickle: gas sensor calibrated by taking sample of air generally having an oxygen concentration of 21%, paragraph 0033); and while flowing a second gas having the second oxygen concentration through the medical gas flow device (Hickle: a further means of calibrating gas sensor comprises exposing gas sensor to 100% oxygen, paragraph 0033; second gas has 100% oxygen), obtaining sensor readings and recording the output of the oxygen sensor as a second oxygen concentration calibration measurement responsive to the output of the oxygen sensor stabilizing during the sensor readings (Hickle: a further means of calibrating gas sensor comprises exposing gas sensor to 100% oxygen, paragraph 0033).
Hickle-Kitagaki-Wan combination fails to teach obtaining high frequency sensor readings.
However, Brunetto, of the same field of endeavor, teaches a system and method of intelligent control to modulate end-tidal concentration levels and modulate oxygen levels (Abstract and paragraph 0001) including obtaining high frequency sensor readings (first and second sensors of concentration of oxygen and carbonic gas and pressure are equipped with transducers of presenting concentration readings in less than 150 milliseconds, paragraph 0082) as these are known response times for oxygen sensors and having a rapid reading minimizes delays in the control system (paragraph 0082).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygen sensor to take in high frequency sensor readings, as taught by Brunetto, as these are known response times for oxygen sensors and having a rapid reading minimizes delays in the control system (Brunetto: paragraph 0082).  It is obvious for the oxygen sensor to have high frequency sensor readings to allow the controller to better react to fluctuations in the oxygen sensor readings.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (US 2004/0107965), Kitagaki et al. (English Machine Translation of JP2001305092A provided by PE2E), Wan et al. (US 2022/0331533), and Brunetto Tancredi (US 2020/0368464) as applied to Claim 3, and in further view of Garcia et al. (US 2014/0188402).
Regarding Claim 4, Hickle-Kitagaki-Wan-Brunetto combination teaches the claimed invention of Claim 3. Hickle-Kitagaki-Wan-Brunetto combination fails to teach estimating the end-of-life date of the oxygen sensor includes averaging a first end-of-life date determined based on the first oxygen concentration calibration measurement and a second end-of-life date determined based on the second oxygen concentration calibration measurement.
However, Garcia, of the same field of endeavor and reasonably pertinent to the problem of predicting the end-of-life date of a sensor, teaches system and methods for processing sensor data and end of life detection (Abstract) including estimating the end-of-life date of the sensor includes averaging an end-of-life date determined based on the calibration measurement (end of life risk factor values then become inputs into end of life determination function, whereby the risk factors may be weighted to determine an actual end of life indicator, a probability of end of life, a predicted time to end of life, or the like, paragraph 0246; take risk factor values and combine them into a metric like weighted average, the result is then compared against end of life criteria to determine end of life status, paragraph 0269) to know the status or time for which the end of life of a sensor is near so that the user may be informed that the sensor should be changed (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller to have similar algorithms and calculations, as taught by Garcia, to know the status or time for which the end of life of a sensor is near so that the user may be informed that the sensor should be changed (Garcia: paragraph 0006).  Garcia teaches the use of more detailed and complex calculations as well as the use of risk factors to better predict the time in which a sensor needs to be replaced.  Since Hickle-Kitagaki-Wan-Brunetto combination already establishes that the oxygen sensors need to be replaced at some point, Garcia is adding additional benefits by having more risk factors and variables incorporated into the calculations to better predict and estimate the end-of-life date of a sensor.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (US 2004/0107965), Kitagaki et al. (English Machine Translation of JP2001305092A provided by PE2E), and Garcia et al. (US 2014/0188402) as applied to Claim 5, and in further view of O’Donnell et al. (US 2020/0297960).
Regarding Claim 7, Hickle-Kitagaki-Garcia combination teaches the claimed invention of Claim 5.  Hickle-Kitagaki-Garcia combination also teaches an alarm condition in which the gas sensor is inoperative (Hickle: paragraph 0037) and alerting the user that the sensor is at its end of life or is predicted to end at a certain time point (Garcia: paragraph 0252).  Hickle-Kitagaki-Garcia combination fails to teach outputting a first notification having a lower priority responsive to the end-of- life date being greater than a threshold duration; and outputting a second notification having a higher priority responsive to the end- of-life date being less than the threshold duration.
However, O’Donnell, of the same field of endeavor and reasonably pertinent to the problem of different alarm conditions, teaches a flow therapy apparatus (Abstract) including outputting a first notification having a lower priority responsive to the parameter being greater than a threshold duration; and outputting a second notification having a higher priority responsive to the parameter being less than the threshold duration (alarm system could monitor user’s SpO2 and have set responses if it were to fall below a certain level, paragraph 0354; system could have multiple thresholds where different responses or sets of responses are triggered at different SpO2 and/or FiO2 readings, different responses occur in place of previous responses, and/or act as variation of previous response like audible alarm changes in volume or tone, paragraph 0355; allow for escalation in response of device based on length of time at a certain value like going from a visual to audible alarm or louder or more prominent alarm, paragraph 0357; alarm response for being above a threshold will be different from an alarm response below a threshold when multiple thresholds are involved) to promote safety through redundancy (paragraph 0356).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional safety alerts and alarms with different thresholds to the oxygen sensor’s end of life date, as taught by O’Donnell, to promote safety through redundancy (O’Donnell: paragraph 0356).  Having multiple alerts that respond to different thresholds allows the caretaker to be reminded on when the oxygen sensor is expected to reach the end of its service life, particularly if the oxygen sensor could become a risk to the patient due to inaccurate readings.  Having different levels of alerts creates an increasing sense of urgency of when the sensor needs to be replaced. Additionally, if the oxygen sensor is faulty, it ensures that the caretaker is always alerted by multiple alerts or notifications instead of just one.
Regarding Claim 8, Hickle-Kitagaki-Garcia-O’Donnell combination teaches the first notification includes only a visual message, and the second notification includes an audible message (O’Donnell: system could have multiple thresholds where different responses or sets of responses are triggered at different SpO2 and/or FiO2 readings, different responses occur in place of previous responses, and/or act as variation of previous response like audible alarm changes in volume or tone, paragraph 0355; allow for escalation in response of device based on length of time at a certain value like going from a visual to audible alarm or louder or more prominent alarm, paragraph 0357).
Though Hickle-Kitagaki-Garcia-O’Donnell combination does not explicitly teach the second notification includes the visual message and an audible message, it is obvious that the alarm system taught by O’Donnell can be modified to provide a second notification with both visual and audible messages as a growing escalation in response of device as hinted by O’Donnell (O’Donnell: paragraph 0357) which creates a greater sense of urgency in addressing the problem.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second notification to include both the visual and audible messages, as taught by O’Donnell, as a growing escalation in response of device (O’Donnell: paragraph 0357) and to create a greater sense of urgency in addressing the problem.  Additionally, one of ordinary skill in the art would be able to modify the alarm system to different levels of alerts that would reflect that greater sense of urgency in the event that the sensor is reaching its end of service life.

Claims 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (US 2004/0107965) in view of Kitagaki et al. (English Machine Translation of JP2001305092A provided by PE2E) and O’Donnell et al. (US 2020/0297960).
Regarding Claim 10, Hickle discloses a method for an anesthesia machine (a gas supply and monitoring system which include anesthesia machines, Abstract), comprising: calibrating an oxygen sensor (automatically calibrating gas sensor, exposing gas sensor to 100% oxygen where a voltage output of gas sensor is evaluated by controller 14 to determine what voltage corresponds to 100% oxygen, paragraph 0033; voltage output from gas sensor will be evaluated as a function of a change in voltage output from a voltage corresponding to concentration of 21% or 100% oxygen, paragraph 0035), including obtaining an oxygen sensor reading at one or more concentrations of oxygen (automatically calibrating gas sensor, exposing gas sensor to 100% oxygen where a voltage output of gas sensor is evaluated by controller 14 to determine what voltage corresponds to 100% oxygen, paragraph 0033; voltage output from gas sensor will be evaluated as a function of a change in voltage output from a voltage corresponding to concentration of 21% or 100% oxygen, paragraph 0035).  Hickle also teaches indicating the oxygen sensor being faulty responsive the oxygen sensor reading being at least a threshold amount from an initial calibration reading (voltage output may decrease below acceptable levels when exposed to calibration gas mixture, in even that predetermined voltage output threshold is not exceeded by gas sensor, gas monitoring and delivery system may initiate alarm condition, paragraph 0036).
Hickle fails to disclose estimating an end-of-life date of the oxygen sensor responsive the oxygen sensor reading being at least a threshold amount from an initial calibration reading; outputting a first replacement notification responsive to the end-of-life date being greater than a threshold duration; and outputting a second replacement notification responsive to the end-of-life date being less than the threshold duration.
However, Kitagaki, of the same field of endeavor, teaches an oxygen concentration meter (Abstract) including estimating an end-of-life date of the oxygen sensor responsive the oxygen sensor reading being at least a threshold amount from an initial calibration reading (based on this display, degree of deterioration of sensor unit can be estimated, the replacement time and service life of sensor unit can be predicted, middle paragraph, Page 3; when the calibration output is smaller than a value obtained by multiplying the minimum output value by the deterioration determination coefficient, warning of deterioration of the sensor is displayed, bottom paragraph, Page 2) to predict the replacement time before the sensor unit reaches the end of its useful life (middle paragraph, Page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller to utilize similar calculations to estimate or predict the end-of-life date of the oxygen sensor, as taught by Kitagaki, to predict the replacement time before the sensor unit reaches the end of its useful life (Kitagaki: middle paragraph, Page 2).  Having this foresight ensures the sensor is replaced before it reaches the very end of its useful life and allows for better prediction of when it needs to be replaced.  
Hickle-Kitagaki combination fails to teach outputting a first replacement notification responsive to the end-of-life date being greater than a threshold duration; and outputting a second replacement notification responsive to the end-of-life date being less than the threshold duration.
However, O’Donnell, of the same field of endeavor and reasonably pertinent to the problem of different alarm conditions, teaches a flow therapy apparatus (Abstract) including outputting a first replacement notification responsive to the end-of-life date being greater than a threshold duration; and outputting a second replacement notification responsive to the end-of-life date being less than the threshold duration (alarm system could monitor user’s SpO2 and have set responses if it were to fall below a certain level, paragraph 0354; system could have multiple thresholds where different responses or sets of responses are triggered at different SpO2 and/or FiO2 readings, different responses occur in place of previous responses, and/or act as variation of previous response like audible alarm changes in volume or tone, paragraph 0355; allow for escalation in response of device based on length of time at a certain value like going from a visual to audible alarm or louder or more prominent alarm, paragraph 0357; alarm response for being above a threshold will be different from an alarm response below a threshold when multiple thresholds are involved) to promote safety through redundancy (paragraph 0356).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional safety alerts and alarms with different thresholds to the oxygen sensor’s end of life date, as taught by O’Donnell, to promote safety through redundancy (O’Donnell: paragraph 0356).  Having multiple alerts that respond to different thresholds allows the caretaker to be reminded on when the oxygen sensor is expected to reach the end of its service life, particularly if the oxygen sensor could become a risk to the patient due to inaccurate readings.  Having different levels of alerts creates an increasing sense of urgency of when the sensor needs to be replaced. Additionally, if the oxygen sensor is faulty, it ensures that the caretaker is always alerted by multiple alerts or notifications instead of just one.
Regarding Claim 11, Hickle-Kitagaki-O’Donnell combination teaches obtaining the oxygen sensor reading at one or more concentrations of oxygen comprises obtaining a first oxygen sensor reading at a first concentration of oxygen and a second oxygen sensor reading at a second concentration of oxygen, greater than the first concentration of oxygen (Hickle: gas sensor calibrated by taking sample of air generally having an oxygen concentration of 21%, 100% oxygen concentration calibration at least once a month, paragraph 0033; 100% is greater than 21%).
Regarding Claim 14, Hickle-Kitagaki-O’Donnell combination teaches the threshold amount is a pre-determined percentage of the initial calibration reading (Hickle: voltage output may decrease below acceptable levels when exposed to calibration gas mixture, in even that predetermined voltage output threshold is not exceeded by gas sensor, gas monitoring and delivery system may initiate alarm condition, paragraph 0036; predetermined voltage output threshold must inherently be a percentage or fraction of an existing voltage output).
Regarding Claim 15, Hickle-Kitagaki-O’Donnell combination teaches outputting the first replacement notification includes outputting a visual message to a display, and outputting the second replacement notification includes outputting an audible alert via a speaker (O’Donnell: system could have multiple thresholds where different responses or sets of responses are triggered at different SpO2 and/or FiO2 readings, different responses occur in place of previous responses, and/or act as variation of previous response like audible alarm changes in volume or tone, paragraph 0355; allow for escalation in response of device based on length of time at a certain value like going from a visual to audible alarm or louder or more prominent alarm, paragraph 0357).
Though Hickle-Kitagaki-Garcia-O’Donnell combination does not explicitly teach outputting the second replacement notification includes outputting the visual message to the display and outputting an audible alert via a speaker, it is obvious that the alarm system taught by O’Donnell can be modified to provide a second notification with both visual and audible messages as a growing escalation in response of device as hinted by O’Donnell (O’Donnell: paragraph 0357) which creates a greater sense of urgency in addressing the problem.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second notification to include both the visual and audible messages, as taught by O’Donnell, as a growing escalation in response of device (O’Donnell: paragraph 0357) and to create a greater sense of urgency in addressing the problem.  Additionally, one of ordinary skill in the art would be able to modify the alarm system to different levels of alerts that would reflect that greater sense of urgency in the event that the sensor is reaching its end of service life.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (US 2004/0107965), Kitagaki et al. (English Machine Translation of JP2001305092A provided by PE2E), and O’Donnell et al. (US 2020/0297960) as applied to Claim 10, and in further view of in further view of Brown et al. (US 2020/0103387).
Regarding Claim 16, Hickle-Kitagaki-O’Donnell combination teaches the claimed invention of Claim 10.  Hickle-Kitagaki-O’Donnell combination also teaches responsive to the end-of-life date being less than the threshold duration (Hickle: voltage output may decrease below acceptable levels when exposed to calibration gas mixture, in even that predetermined voltage output threshold is not exceeded by gas sensor, gas monitoring and delivery system may initiate alarm condition, paragraph 0036), submitting an oxygen sensor replacement order (alarm condition comprises alerting user that gas sensor is inoperative where replacement of gas sensor is required, paragraph 0037; alarm condition is ordering user to replace the oxygen sensor).
Hickle-Kitagaki-O’Donnell combination fails to teach submitting an oxygen sensor replacement order to a remote server.
However, Brown, of the same field of endeavor, teaches a method of operating a gas sensor (Abstract) including teach submitting an oxygen sensor replacement order to a remote server (if sensor stabilizes to a response range outside of such a limit or threshold, sensor may be flagged for service or replacement, paragraph 0073; system may trigger a “replace sensor” alert, paragraph 0074; sensor includes communication system which may be wired or wireless, data from sensors may be transmitted to remote system, paragraph 0092; remote system may include one or more computers, servers, or server systems, paragraph 0093) since these are known in the computer arts and are well-known ways of transmitting data (paragraphs 0092 and 0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the end-of-life date to a remote server, as taught by Brown, since these are known in the computer arts and are well-known ways of transmitting data (Brown: paragraphs 0092 and 0093).  The addition of a remote server would allow for the end-of-life date and the replacement order to be transmitted to a remote location in the event that the caretaker is far away from the medical device.  It is noted that “order” is being reasonably interpreted as a “request” rather than an active purchase or shipment of the oxygen sensor.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (US 2004/0107965), Kitagaki et al. (English Machine Translation of JP2001305092A provided by PE2E), and O’Donnell et al. (US 2020/0297960) as applied to Claim 11, and in further view of Garcia et al. (US 2014/0188402).
Regarding Claim 12, Hickle-Kitagaki-O’Donnell combination teaches the claimed invention of Claim 11.  Hickle-Kitagaki-O’Donnell combination fails to teach estimating the end-of-life date comprises: estimating a first end-of-life date based on a first rate of change in the first oxygen sensor reading between a current calibration and a most recent previous calibration at the first concentration of oxygen; estimating a second end-of-life date based on a second rate of change in the second oxygen sensor reading between the current calibration and a most recent previous calibration at the second concentration of oxygen; and determining the end-of-life date based on at least one of the first end-of-life date and the second end-of-life date.
However, Garcia, of the same field of endeavor and reasonably pertinent to the problem of predicting the end-of-life date of a sensor, teaches system and methods for processing sensor data and end of life detection (Abstract) including estimating an end-of-life date based on a rate of change in the sensor reading between a current calibration and a most recent previous calibration (downward rate of change of sensor sensitivity over a predetermined time period may be used to identify root cause of outlier as related to end of life, paragraph 0188; determination of decrease in signal sensitivity includes comparing first measured signal at first time point against second measured signal at second time point to determine rate of change in the measured signal sensitivity, change greater than 20% over one day may be an indicator of end of life and useful as input in end of life detection function, paragraph 0214; determination of decrease in signal sensitivity includes comparing first measured signal at first time point against second measured signal at second time point to determine rate of change in the measured signal sensitivity, change greater than 20% over one day may be an indicator of end of life and useful as input in end of life detection function, paragraph 0214; risk factors may be weighted to determine an actual end of life indicator, a probability of end of life, a predicted time to end of life, paragraph 0246) to know the status or time for which the end of life of a sensor is near so that the user may be informed that the sensor should be changed (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller to have similar algorithms and calculations for both oxygen concentration calibrations, as taught by Garcia, to know the status or time for which the end of life of a sensor is near so that the user may be informed that the sensor should be changed (Garcia: paragraph 0006).  Garcia teaches the use of more detailed and complex calculations as well as the use of risk factors to better predict the time in which a sensor needs to be replaced.  Since Hickle-Kitagaki-O’Donnell combination already establishes that the oxygen sensors need to be replaced at some point, Garcia is adding additional benefits by having more risk factors and variables incorporated into the calculations to better predict and estimate the end-of-life date of a sensor.
Regarding Claim 13, Hickle-Kitagaki-O’Donnell-Garcia combination teaches determining the end-of-life date based on at least one of the first end-of-life date and the second end-of-life date includes one of selecting the first end-of-life date, averaging the first end-of-life date and the second end-of-life date, and performing a weighted average of the first end-of-life date and the second end-of-life date (Garcia: end of life risk factor values then become inputs into end of life determination function, whereby the risk factors may be weighted to determine an actual end of life indicator, a probability of end of life, a predicted time to end of life, or the like, paragraph 0246; take risk factor values and combine them into a metric like weighted average, the result is then compared against end of life criteria to determine end of life status, paragraph 0269).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
US 4,779,446 shows an oxygen monitor that can detect a sensor output that has an error in slope (Fig 5).
CN-102116760-A (English Machine Translation provided) describes a way of figuring out the service life of an oxygen sensor by detecting its consumption degree.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785